1    JANET M. HEROLD, Regional Solicitor
     IAN H. ELIASOPH, Counsel for ERISA
2    GRACE A. KIM (S.B. # 247456)
     CHARLES C. SONG (S.B. #204497)
3    Senior Trial Attorneys
     U.S. DEPARTMENT OF LABOR
4    Office of the Solicitor
     350 S. Figueroa St., Ste. 370
5    Los Angeles, CA 90071
     Telephone: (213) 894-3950
6    Facsimile: (213) 894-2064
     Email: kim.grace@dol.gov
7    Attorneys for Plaintiff Secretary of Labor
8
     BRIAN D. BOYLE (S.B. #126576)
9    bboyle@omm.com
     SHANNON M. BARRETT (Pro Hac Vice)
10   sbarrett@omm.com
     O’MELVENY & MYERS LLP
11   1625 Eye Street, NW
     Washington, D.C. 20006-4001
12   Telephone: (202) 383-5300
     Facsimile: (202) 383-5414
13
     CATALINA J. VERGARA (S.B. #223775)
14   cvergara@omm.com
     O’MELVENY & MYERS LLP
15   400 South Hope Street
     Los Angeles, CA 90071-2899
16   Telephone: (213) 430-6000
     Facsimile: (213) 430-6407
17   Attorneys for Defendants
18
                            UNITED STATES DISTRICT COURT
19
                          CENTRAL DISTRICT OF CALIFORNIA
20
     EUGENE SCALIA, Secretary of                  Case No. 2:15-cv-03084-TJH (JCx)
21   Labor, United States Department of
     Labor1,                                      ORDER ENTERING STIPULATED
22                                                REVISED JUDGMENT [171]
23
                          Plaintiff,
                                                  Judge: Hon. Terry J. Hatter Jr.
                                                                                          JS-6
            v.                                    Magistrate: Hon. Jacqueline Chooljian
24
25   CITY NATIONAL
     CORPORATION, et al.,
26
                          Defendants.
27
28   1
      Eugene Scalia was appointed Secretary of Labor effective September 30, 2019. Pursuant to Fed.
     R. Civ. P. 25(d), the caption has been changed to reflect the appointment.
1         THE COURT, having reviewed the Stipulated Revised Judgment of the
2    Parties, hereby ORDERS that:
3      1. Judgment is hereby entered in favor of Plaintiff and against Defendants
4         jointly and severally in the amount of $6,275,253.27 (“Revised Judgment
5         Amount”);
6      2. The Revised Judgment Amount shall be deposited into the Plan account
7         within forty-five (45) days of the entry of this Order and distributed to Plan
8         participants pursuant to a plan of allocation to be determined by the Plan
9         fiduciaries in accordance with published DOL guidance; and
10     3. Written confirmation of this payment, with supporting documentation, shall
11        be provided to the U.S. Department of Labor, Employee Benefits Security
12        Administration, ATTN: Jerome Raguero, 35 N. Lake Ave., Suite 300,
13        Pasadena, CA 91101, within ten (10) calendar days of payment having been
14        rendered.
15
16
17        Dated: December 2, 2019
18                                                 The Hon. Terry J. Hatter Jr.
                                                   United States District Judge
19
20                                         CC: FISCAL

21
22
23
24
25
26
27
28
                                                              ORDER RE STIPULATED REVISED
                                             -2-                                JUDGMENT
